

EXHIBIT 10.40


DSL.net, Inc.


AMENDED AND RESTATED 2001 STOCK OPTION AND INCENTIVE PLAN


as amended as of February 9, 2005




SECTION 1. Purpose.


The purpose of the Amended and Restated 2001 Stock Option and Incentive Plan
(the "Plan") is to secure for DSL.net, Inc. (the "Company"), its parent (if any)
and any subsidiaries of the Company (collectively the "Related Corporations")
the benefits arising from capital stock ownership by those employees, directors,
officers and consultants of the Company and any Related Corporations who will be
responsible for the Company's future growth and continued success.


The Plan will provide a means whereby (a) employees of the Company and any
Related Corporations may purchase stock in the Company pursuant to options which
qualify as "incentive stock options" ("Incentive Stock Options") under Section
422 of the Internal Revenue Code of 1986, as amended (the "Code"), (b)
directors, employees and consultants of the Company and any Related Corporations
may purchase stock in the Company pursuant to options granted hereunder which do
not qualify as Incentive Stock Options ("Non-Qualified Options"); (c) directors,
employees and consultants of the Company and any Related Corporations may be
awarded stock in the Company ("Awards"); (d) directors, employees and
consultants of the Company and any Related Corporations may receive stock
appreciation rights ("SARs"); and (e) directors, employees and consultants of
the Company and any Related Corporations may make direct purchases of stock in
the Company ("Purchases"). Both Incentive Stock Options and Non-Qualified
Options are referred to hereafter individually as an "Option" and collectively
as "Options." As used herein, the terms "parent" and "subsidiary" mean "parent
corporation" and "subsidiary corporation" as those terms are defined in Section
424 of the Code. Options, Awards, SARs and Purchases are referred to hereafter
individually as a "Plan Benefit" and collectively as "Plan Benefits." Directors,
employees and consultants of the Company and any Related Corporations are
referred to herein as "Participants."




SECTION 2. Administration.


2.1 Board of Directors and the Committee. The Plan will be administered by the
Board of Directors of the Company whose construction and interpretation of the
terms and provisions hereof shall be final and conclusive. Any director to whom
a Plan Benefit is awarded shall be ineligible to vote upon his or her Plan
Benefit, but Plan Benefits may be granted any such director by a vote of the
remainder of the directors, except as limited below. The Board of Directors may
in its sole discretion grant Options, issue shares upon exercise of such
Options,
 

--------------------------------------------------------------------------------


 
grant Awards, grant SARs and approve Purchases, all as provided in the Plan. The
Board of Directors shall have authority, subject to the express provisions of
the Plan, to construe the Plan and its related agreements, to prescribe, amend
and rescind rules and regulations relating to the Plan, to determine the terms
and provisions of the respective Option, Award, SAR and Purchase agreements,
which need not be identical, and to make all other determinations in the
judgment of the Board of Directors necessary or desirable for the administration
of the Plan. The Board of Directors may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or in any related agreement
in the manner and to the extent it shall deem expedient to carry the Plan into
effect and it shall be the sole and final judge of such expediency. No director
shall be liable for any action or determination made in good faith. The Board of
Directors may delegate to the President or Chief Executive Officer of the
Company the power to grant options to non-officers in accordance with written
guidelines approved by the Board of Directors. In addition, the Board of
Directors may delegate any or all of its powers under the Plan to a Compensation
Committee or other Committee (the "Committee") appointed by the Board of
Directors consisting of at least two members of the Board of Directors. If the
Company has a class of stock registered pursuant to Section 12 of the Securities
Exchange Act of 1934, as amended (the "Exchange Act"), then members of the
Committee shall at all times be: (i) "outside directors" as such term is defined
in Treas. Reg. § 1.162-27(e)(3) (or any successor regulation); and (ii)
"non-employee directors" within the meaning of Rule 16b-3 (or any successor
rule) under the Exchange Act, as such terms are interpreted from time to time;
provided, however that if the members of the Committee do not meet the
requirements set forth in (ii) above, then all decisions and acts of the
Committee shall be subject to and effective upon the approval of the Board of
Directors. If a Committee meeting the requirements of (i) and (ii) above is so
appointed, all references to the Board of Directors herein shall mean and relate
to such Committee, unless the context otherwise requires; provided, however,
that if a Committee is appointed that does not meet the requirements of (i) and
(ii) above, then all decisions and acts of the Committee shall be subject to and
effective upon the approval of the Board of Directors.


2.2 Compliance with Section 162(m) of the Code. Section 162(m) of the Code,
added by the Omnibus Budget Reconciliation Act of 1993, generally limits the tax
deductibility to publicly held companies of compensation in excess of $1,000,000
paid to certain "covered employees" ("Covered Employees"). If the Company is
subject to Section 162(m) of the Code, it is the Company's intention to preserve
the deductibility of such compensation to the extent it is reasonably
practicable and to the extent it is consistent with the Company's compensation
objectives. For purposes of this Plan, Covered Employees of the Company shall be
those employees of the Company described in Section 162(m)(3) of the Code.




SECTION 3. Eligibility.


3.1 Incentive Stock Options. Participants who are employees shall be eligible to
receive Incentive Stock Options pursuant to the Plan; provided that no person
shall be granted any Incentive Stock Option under the Plan who, at the time such
Option is granted, owns, directly or indirectly, Common Stock of the Company
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or of its Related Corporations,
 
-2-

--------------------------------------------------------------------------------


 
unless the requirements of Section 6.6(b) hereof are satisfied. In determining
whether this 10% threshold has been reached, the stock attribution rules of
Section 424(d) of the Code shall apply. Directors who are not regular employees
are not eligible to receive Incentive Stock Options.


3.2 Non-Qualified Options, Awards, SARs and Purchases. Non-Qualified Options,
Awards, SARs and authorizations to make Purchases may be granted to any
Participant.


3.3 Generally. The Board of Directors may take into consideration a
Participant's individual circumstances in determining whether to grant an
Incentive Stock Option, a Non-Qualified Option, an Award or an SAR or to approve
a Purchase. Granting of any Option, Award or SAR or approval of any Purchase for
any individual shall neither entitle that individual to, nor disqualify that
individual from, participation in any other grant of Plan Benefits.




SECTION 4. Stock Subject to Plan.


Subject to adjustment as provided in Sections 10 and 11 hereof, the stock to be
offered under the Plan shall consist of shares of the Company's Common Stock,
par value $.0005 per share, and the maximum number of shares of stock which will
be reserved for issuance, and in respect of which Plan Benefits may be granted
pursuant to the provisions of the Plan, shall not exceed in the aggregate
65,000,000 shares. Such shares may be authorized and unissued shares or may be
treasury shares. If an Option or SAR granted hereunder shall expire or terminate
for any reason without having been exercised in full, or if the Company shall
reacquire any unvested shares issued pursuant to Awards or Purchases, the
unpurchased shares subject thereto and any unvested shares so reacquired shall
again be available for subsequent grants of Plan Benefits under the Plan. Stock
issued pursuant to the Plan may be subject to such restrictions on transfer,
repurchase rights or other restrictions as shall be determined by the Board of
Directors.




SECTION 5. Granting of Options, Awards and SARs and Approvals of Purchases.


Options, Awards and SARs may be granted and Purchases may be approved under the
Plan at any time on or after November 28, 2001 and prior to November 28, 2011;
provided, however, that prior to the date the Plan is first approved by the
Company’s stockholders (i) no Incentive Stock Options shall be granted pursuant
to the Plan and (ii) no Plan Benefits shall be granted to a director or an
officer of the Company or any Related Corporations, unless with respect to such
grant to an officer, such grant is an inducement essential to such person’s
entering into one or more employment agreements with the Company or any Related
Corporations as a new employee. The date of grant of an Option, Award or SAR or
approval of a Purchase under the Plan will be the date specified by the Board of
Directors at the time the Board of Directors grants such Option, Award or SAR or
approves such Purchase; provided, however, that such date shall not be prior to
the date on which the Board of Directors takes such action. The Board of
Directors shall have the right, with the consent of a Participant, to convert an
Incentive Stock Option granted under the Plan to a Non-Qualified Option pursuant
to Section 6.7. Plan Benefits may be granted alone or in addition to other
grants under the Plan.


-3-

--------------------------------------------------------------------------------




SECTION 6. Special Provisions Applicable to Options and SARs.


6.1 Purchase Price and Shares Subject to Options and SARs.


(a) The purchase price per share of stock deliverable upon the exercise of an
Option shall be determined by the Board of Directors, provided, however, that,
in the case of an Incentive Stock Option, the exercise price shall not be less
than 100% of the fair market value of such stock on the day the option is
granted (except as modified in Section 6.6(b) hereof). The Board of Directors
may delegate to the Chief Executive Officer of the Company the power to
determine the exercise price of an option in accordance with written guidelines
approved by the Board of Directors.


(b) Options granted under the Plan may provide for the payment of the exercise
price by delivery of (i) cash or a check payable to the order of the Company in
an amount equal to the exercise price of such Options, (ii) shares of Common
Stock of the Company owned by the Participant having a fair market value equal
in amount to the exercise price of the Options being exercised, or (iii) any
combination of (i) and (ii). The fair market value of any shares of the
Company's Common Stock which may be delivered upon exercise of an Option shall
be determined by the Board of Directors. The Board of Directors may also permit
Participants, either on a selective or aggregate basis, to simultaneously
exercise Options and sell the shares of Common Stock thereby acquired, either to
the Company or pursuant to a brokerage or similar arrangement, approved in
advance by the Board of Directors, and to use the proceeds from such sale as
payment of the purchase price of such shares.


(c) If, at the time an Option is granted under the Plan, the Company's Common
Stock is publicly traded, "fair market value" shall be determined as of the last
business day for which the prices or quotes discussed in this sentence are
available prior to the date such Option is granted (the "Determination Date")
and shall mean (i) the average (on the Determination Date) of the high and low
prices of the Common Stock on the principal national securities exchange on
which the Common Stock is traded, if such Common Stock is then traded on a
national securities exchange; (ii) the last reported sale price (on the
Determination Date) of the Common Stock on the Nasdaq Stock Market if the Common
Stock is not then traded on a national securities exchange; or (iii) the closing
bid price (or average of bid prices) last quoted (on the Determination Date) by
an established quotation service for over-the-counter securities, if the Common
Stock is not reported on the Nasdaq Stock Market. However, if the Common Stock
is not publicly traded at the time an Option is granted under the Plan, "fair
market value" shall be deemed to be the fair value of the Common Stock as
determined by the Board of Directors after taking into consideration all factors
which it deems appropriate, including, without limitation, recent sale and offer
prices of the Common Stock in private transactions negotiated at arm's length.


-4-

--------------------------------------------------------------------------------


 
(d) If the Company is subject to Section 162(m) of the Code, the maximum number
of shares with respect to which Options or SARs may be granted to any employee,
including any cancellations or repricings which may occur, shall be limited to
8,000,000 shares in any calendar year.


6.2 Duration of Options and SARs. Subject to Section 6.6(b) hereof, each Option
and SAR and all rights thereunder shall be expressed to expire on such date as
the Board of Directors may determine, but in no event later than ten years from
the day on which the Option or SAR is granted and shall be subject to earlier
termination as provided herein.


6.3 Exercise of Options and SARs.


(a) Subject to Section 6.6(b) hereof, each Option and SAR granted under the Plan
shall be exercisable at such time or times and during such period as shall be
set forth in the instrument evidencing such Option or SAR. To the extent that an
Option or SAR is not exercised by a Participant when it becomes initially
exercisable, it shall not expire but shall be carried forward and shall be
exercisable, on a cumulative basis, until the expiration of the exercise period.
No partial exercise may be for less than ten (10) full shares of Common Stock
(or its equivalent).


(b) The Board of Directors shall have the right to accelerate the date of
exercise of any installments of any Option or SAR; provided that the Board of
Directors shall not accelerate the exercise date of any installment of any
Option granted to a Participant as an Incentive Stock Option (and not previously
converted into a Non-Qualified Option pursuant to Section 6.7) if such
acceleration would violate the annual vesting limitation contained in Section
422(d)(1) of the Code, which provides generally that the aggregate fair market
value (determined at the time the Option is granted) of the stock with respect
to which Incentive Stock Options granted to any Participant are exercisable for
the first time by such Participant during any calendar year (under all plans of
the Company and any Related Corporations) shall not exceed $100,000. To the
extent the aggregate fair market value of the stock with respect to which
Incentive Stock Options granted to any Participant are exercisable for the first
time by such Participant during any calendar year (under all plans of the
Company and any Related Corporations) exceeds $100,000, such Options shall be
treated as Non-Qualified Options.


6.4 Nontransferability of Options and SARs.


No Option or SAR granted under the Plan shall be assignable or transferable by
the Participant, either voluntarily or by operation of law, except by will or
the laws of descent and distribution or, with respect to Non-Qualified Options
and SARs, pursuant to a qualified domestic relations order as defined by the
Code or Title I of the Employee Retirement Income Security Act ("ERISA") or the
rules promulgated thereunder or unless the Participant's non-qualified stock
option agreement granting such options (the "Non-Qualified Stock Option
Agreement") or the Participant's SAR agreement granting such SARs (the "SAR
Agreement") provides otherwise. Unless otherwise provided by the Non-Qualified
Stock Option Agreement
 
-5-

--------------------------------------------------------------------------------


 
or the SAR Agreement, during the life of the Participant, the Option or SAR
shall be exercisable only by him or her. If any Participant should attempt to
dispose of or encumber his or her Options or SARs, other than in accordance with
the applicable terms of a Non-Qualified Stock Option Agreement or SAR Agreement,
his or her interest in such Options or SARs shall terminate.


6.5 Effect of Termination of Employment or Death.


(a) Except as provided in any applicable option agreement, if a Participant
ceases to be employed by the Company or a Related Corporation for any reason,
including retirement but other than death, any Option or SAR granted to such
Participant under the Plan shall immediately terminate; provided, however, that
any portion of such Option or SAR which was otherwise exercisable on the date of
termination of the Participant's employment may be exercised within the
three-month period following the date on which the Participant ceased to be so
employed, but in no event after the expiration of the exercise period. Any such
exercise may be made only to the extent of the number of shares subject to the
Option or SAR which were purchasable on the date of such termination of
employment. If the Participant dies during such three-month period, the Option
or SAR shall be exercisable by the Participant's personal representatives, heirs
or legatees to the same extent and during the same period that the Participant
could have exercised the Option or SAR on the date of his or her death.


(b) If the Participant dies while an employee of the Company or any Related
Corporation, any Option or SAR granted to such Participant under the Plan shall
be exercisable by the Participant's personal representatives, heirs or legatees,
for the purchase of that number of shares and to the same extent that the
Participant could have exercised the Option or SAR on the date of his or her
death. The Option or SAR or any unexercised portion thereof shall terminate
unless so exercised prior to the earlier of the expiration of six months from
the date of such death or the expiration of the exercise period.


6.6 Designation of Incentive Stock Options; Limitations.


Options granted under the Plan which are intended to be Incentive Stock Options
qualifying under Section 422 of the Code shall be designated as Incentive Stock
Options and shall be subject to the following additional terms and conditions:


(a) Dollar Limitation. The aggregate fair market value (determined at the time
the option is granted) of the Common Stock for which Incentive Stock Options are
exercisable for the first time during any calendar year by any person under the
Plan (and all other incentive stock option plans of the Company and any Related
Corporations) shall not exceed $100,000. To the extent the aggregate fair market
value of the Common Stock for which Incentive Stock Options granted to any
Participant are exercisable for the first time by such Participant during any
calendar year (under all plans of the Company and any Related Corporations)
exceeds $100,000, such Options shall be treated as Non-
 
-6-

--------------------------------------------------------------------------------


 
Qualified Options. In the event that Section 422(d)(1) of the Code is amended to
alter the limitation set forth therein so that following such amendment such
limitation shall differ from the limitation set forth in this Section 6.6(a),
the limitation of this Section 6.6(a) shall be automatically adjusted
accordingly.


(b) 10% Stockholder. If any employee to whom an Incentive Stock Option is to
granted pursuant to the provisions of the Plan is on the date of grant the owner
of stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company or any Related Corporations, then the following
special provisions shall be applicable to the Incentive Stock Option granted to
such individual:


(i) The option price per share of the Common Stock subject to such Incentive
Stock Option shall not be less than 110% of the fair market value of one share
of Common Stock on the date of grant; and


(ii) The option exercise period shall not exceed five years from the date of
grant.


In determining whether the 10% threshold has been reached, the stock attribution
rules of Section 424(d) of the Code shall apply.


(c) Except as modified by the preceding provisions of this Section 6.6, all of
the provisions of the Plan shall be applicable to Incentive Stock Options
granted hereunder.


6.7 Conversion of Incentive Stock Options into Non-Qualified
Options; Termination of Incentive Stock Options. The Board of Directors, at the
written request of any Participant, may in its discretion take such actions as
may be necessary to convert such Participant's Incentive Stock Options (or any
installments or portions of installments thereof) that have not been exercised
on the date of conversion into Non-Qualified Options at any time prior to the
expiration of such Incentive Stock Options, regardless of whether the
Participant is an employee of the Company or a Related Corporation at the time
of such conversion. Such actions may include, but not be limited to, extending
the exercise period or reducing the exercise price of the appropriate
installments of such Options. At the time of such conversion, the Board of
Directors (with the consent of the Participant) may impose such conditions on
the exercise of the resulting Non-Qualified Options as the Board of Directors in
its discretion may determine, provided that such conditions shall not be
inconsistent with the Plan. Nothing in the Plan shall be deemed to give any
Participant the right to have such Participant's Incentive Stock Options
converted into Non-Qualified Options, and no such conversion shall occur until
and unless the Board of Directors takes appropriate action. The Board of
Directors, with the consent of the Participant, may also terminate any portion
of any Incentive Stock Option that has not been exercised at the time of such
termination.


6.8 Stock Appreciation Rights. A SAR is the right to receive, without payment,
an amount equal to the excess, if any, of the fair market value of a share of
Common Stock on the
 
-7-

--------------------------------------------------------------------------------


 
date of exercise over the grant price, which amount will be multiplied by the
number of shares with respect to which the SARs shall have been exercised. The
grant of SARs under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the express terms of the Plan, as the Board of Directors shall
deem desirable:


(a) Grant. SARs may be granted in tandem with, in addition to or completely
independent of any Plan Benefit.


(b) Grant Price. The grant price of a SAR may be the fair market value of a
share of Common Stock on the date of grant or such other price as the Board of
Directors may determine.


(c) Exercise. A SAR may be exercised by a Participant in accordance with
procedures established by the Board of Directors or as otherwise provided in any
agreement evidencing any SARs. The Board of Directors may provide that an SAR
shall be automatically exercised on one or more specified dates.


(d) Form of Payment. Payment upon exercise of an SAR may be made in cash, in
shares of Common Stock or any combination thereof, as the Board of Directors
shall determine.


(e) Fair Market Value. Fair market value shall be determined in accordance with
Section 6.1(c) with the "Determination Date" being determined by reference to
the date of grant or the date of exercise of an SAR, as applicable.


6.9 Rights as a Stockholder.


The holder of an Option or SAR shall have no rights as a stockholder with
respect to any shares covered by the Option or SAR until the date of issue of a
stock certificate to him or her for such shares. Except as otherwise expressly
provided in the Plan, no adjustment shall be made for dividends or other rights
for which the record date is prior to the date such stock certificate is issued.


6.10 Special Provisions Applicable to Non-Qualified Options and SARs Granted to
Covered Employees.


If the Company is subject to Section 162(m) of the Code, in order for the full
value of Non-Qualified Options or SARs granted to Covered Employees to be
deductible by the Company for federal income tax purposes, the Company may
intend for such Non-Qualified Options or SARs to be treated as "qualified
performance-based compensation" as described in Treas. Reg. §1.162-27(e) (or any
successor regulation). In such case, Non-Qualified Options or SARs granted to
Covered Employees shall be subject to the following additional requirements:


(a) such options and rights shall be granted only by the Committee; and


-8-

--------------------------------------------------------------------------------


 
(b) the exercise price of such Options and the grant price of such SARs granted
shall in no event be less than the fair market value of the Common Stock as of
the date of grant of such Options or SARs.




SECTION 7. Special Provisions Applicable to Awards


7.1 Grants of Awards. The Board of Directors may grant a Participant an Award
subject to such terms and conditions as the Board of Directors deems
appropriate, including, without limitation, restrictions on the pledging, sale,
assignment, transfer or other disposition of such shares and the requirement
that the Participant forfeit all or a portion of such shares back to the Company
upon termination of employment.


7.2 Conditions. Approvals of Awards may be subject to the following conditions:


(a) Each Participant receiving an Award shall enter into an agreement (a "Stock
Restriction Agreement") with the Company, if required by the Board of Directors,
in a form specified by the Board of Directors agreeing to such terms and
conditions of the Award as the Board of Directors deems appropriate.


(b) Shares issued and transferred to a Participant pursuant to an Award may, if
required by the Board of Directors, be deposited with the Treasurer or other
officer of the Company designated by the Board of Directors to be held until the
lapse of the restrictions upon such shares, and each Participant shall execute
and deliver to the Company stock powers enabling the Company to exercise its
rights hereunder.


(c) Certificates for shares issued pursuant to an Award shall, if the Company
shall deem it advisable, bear a legend to the effect that they are issued
subject to specified restrictions.


(d) Certificates representing the shares issued pursuant to an Award shall be
registered in the name of the Participant and shall be owned by such
Participant. Such Participant shall be the holder of record of such shares for
all purposes, including voting and receipt of dividends paid with respect to
such shares.


7.3 Nontransferability. Shares issued pursuant to an Award may not be sold,
assigned, transferred, alienated, commuted, anticipated, or otherwise disposed
of (except, subject to the provisions of such Participant's Stock Restriction
Agreement, by will or the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined by the Code or Title I of ERISA or
the rules promulgated thereunder), or pledged or hypothecated as collateral for
a loan or as security for the performance of any obligation, or be otherwise
encumbered, and are not subject to attachment, garnishment, execution or other
legal or equitable process, prior to the lapse of restrictions on such shares,
and any attempt at action in contravention of this Section shall be null and
void. If any Participant should attempt to dispose
 
-9-

--------------------------------------------------------------------------------


 
of or encumber his or her shares issued pursuant to an Award prior to the lapse
of the restrictions imposed on such shares, his or her interest in such shares
shall terminate.


7.4 Effect of Termination of Employment or Death on Awards. If, prior to the
lapse of restrictions applicable to Awards, the Participant ceases to be an
employee of the Company or the Related Corporations for any reason, Awards to
such Participant, as to which restrictions have not lapsed, shall be forfeited
to the Company, effective on the date of the Participant's termination of
employment. The Board of Directors shall have the sole power, consistent with
applicable laws, to decide in each case to what extent leaves of absence shall
be deemed a termination of employment.




SECTION 8. Special Provisions Applicable to Purchases.


All approvals of Purchases which provide that the Company has a right to
repurchase the shares subject to such Purchase (the "Restricted Shares") shall
be subject to the terms and conditions set forth in the related agreement (the
"Stock Purchase Restriction Agreement") approved by the Board of Directors, and
shall be subject to the other terms and conditions of this Section 8.


8.1 Conditions. All approvals of Purchases shall be subject to the following
conditions:


(a) Prior to the issuance and transfer of Restricted Shares, the Participant
shall pay to the Company the purchase price (the "Purchase Price") of the
Restricted Shares in cash or in such other manner as shall be as approved by the
Board of Directors.


(b) Restricted Shares issued and transferred to a Participant may, if required
by the Board of Directors, be deposited with the Treasurer or other officer of
the Company designated by the Board of Directors to be held until the lapse of
the restrictions upon such Restricted Shares, and each Participant shall execute
and deliver to the Company stock powers enabling the Company to exercise its
rights hereunder.


(c) Certificates for Restricted Shares shall, if the Company shall deem it
advisable, bear a legend to the effect that they are issued subject to specified
restrictions.


(d) Certificates representing the Restricted Shares shall be registered in the
name of the Participant and shall be owned by such Participant. Such Participant
shall be the holder of record of such Restricted Shares for all purposes,
including voting and receipt of dividends paid with respect to such Restricted
Shares.


8.2 Nontransferability. A Participant's Restricted Shares may not be sold,
assigned, transferred, alienated, commuted, or otherwise disposed of (except,
subject to the provisions of such Participant's Stock Purchase Restriction
Agreement, by will or the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined by the Code or Title I
 
-10-

--------------------------------------------------------------------------------


 
of ERISA or the rules promulgated thereunder), or pledged or hypothecated as
collateral for a loan or as security for the performance of any obligation, or
be otherwise encumbered, and are not subject to attachment, garnishment,
execution or other legal or equitable process, prior to the lapse of
restrictions on such Restricted Shares, and any attempt at action in
contravention of this Section shall be null and void. If any Participant should
attempt to dispose of or encumber his or her Restricted Shares prior to the
lapse of the restrictions imposed on such Restricted Shares, his or her interest
in the Restricted Shares awarded to him or her shall terminate. 




SECTION 9. Requirements of Law.


9.1 Violations of Law. No shares shall be issued and delivered upon exercise of
any Option or the making of any Award or Purchase or the payment of any SAR
unless and until, in the opinion of counsel for the Company, any applicable
registration requirements of the Securities Act of l933, as amended, any
applicable listing requirements of any national securities exchange on which
stock of the same class is then listed, and any other requirements of law or of
any regulatory bodies having jurisdiction over such issuance and delivery, shall
have been fully complied with. Each Participant may, by accepting Plan Benefits,
be required to represent and agree in writing, for himself or herself and for
his or her transferees by will or the laws of descent and distribution, that the
stock acquired by him, her or them is being acquired for investment. The
requirement for any such representation may be waived at any time by the Board
of Directors.


9.2 Compliance with Rule 16b-3. If the Company has a class of stock registered
pursuant to Section 12 of the Exchange Act, the intent of this Plan is to
qualify for the exemption provided by Rule 16b-3 under the Exchange Act. To the
extent any provision of the Plan does not comply with the requirements of Rule
16b-3, it shall be deemed inoperative to the extent permitted by law and deemed
advisable by the Board of Directors and shall not affect the validity of the
Plan. In the event Rule 16b-3 is revised or replaced, the Board of Directors may
exercise discretion to modify this Plan in any respect necessary to satisfy the
requirements of the revised exemption or its replacement.


SECTION 10. Recapitalization.


In the event that dividends are payable in Common Stock of the Company or in the
event there are splits, sub-divisions or combinations of shares of Common Stock
of the Company, the number of shares available under the Plan shall be increased
or decreased proportionately, as the case may be, and the number of shares
deliverable upon the exercise thereafter of any Option previously granted shall
be increased or decreased proportionately, as the case may be, without change in
the aggregate purchase price, and the number of shares to which granted SARs
relate shall be increased or decreased proportionately, as the case may be, and
the grant price of such SARs shall be decreased or increased proportionately, as
the case may be.



-11-

--------------------------------------------------------------------------------





SECTION 11. Reorganization.


(a) In case the Company is merged or consolidated with another corporation and
the Company is not the surviving corporation, or, in case the property or stock
of the Company is acquired by any other corporation, or in case of a
reorganization or liquidation of the Company, the Board of Directors of the
Company, or the board of directors of any corporation assuming the obligations
of the Company hereunder, shall, as to outstanding Plan Benefits, either (i)
make appropriate provision for the protection of any such outstanding Plan
Benefits by the substitution on an equitable basis of appropriate stock of the
Company or of the merged, consolidated or otherwise reorganized corporation
which will be issuable in respect of the shares of Common Stock of the Company,
provided only that the excess of the aggregate fair market value of the shares
subject to the Plan Benefits immediately after such substitution over the
purchase price thereof is not more than the excess of the aggregate fair market
value of the shares subject to such Plan Benefits immediately before such
substitution over the purchase price thereof, (ii) upon written notice to the
Participants, provide that all unexercised Plan Benefits must be exercised
within a specified number of days of the date of such notice or such Plan
Benefits will be terminated, or (iii) upon written notice to the Participants,
provide that the Company or the merged, consolidated or otherwise reorganized
corporation shall have the right, upon the effective date of any such merger,
consolidation, sale of assets or reorganization, to purchase all Plan Benefits
held by each Participant and unexercised as of that date at an amount equal to
the aggregate fair market value on such date of the shares subject to the Plan
Benefits held by such Participant over the aggregate purchase price therefor,
such amount to be paid in cash or, if stock of the merged, consolidated or
otherwise reorganized corporation is issuable in respect of the shares of the
Common Stock of the Company, then, in the discretion of the Board of Directors,
in stock of such merged, consolidated or otherwise reorganized corporation equal
in fair market value to the aforesaid amount. In any such case the Board of
Directors shall, in good faith, determine fair market value and may, in its
discretion, advance the lapse of any waiting or installment periods and exercise
dates.


(b) Notwithstanding anything herein to the contrary, in the event that following
or in connection with a Change-in-Control (as defined below), a Participant’s
employment with, or service as a director or consultant of, the Company is (i)
terminated by the Company for any reason other than Cause (as defined below), or
(ii) terminated by the Participant for Good Reason (as defined below), any
portion of a Participant’s Plan Benefit which would otherwise vest or become
exercisable solely with the passage of time and the Participant’s continued
employment with or service as a director or consultant of the Company, shall
immediately vest and become fully exercisable and all rights relevant to such
Plan Benefit shall accrue immediately to such Participant, unless otherwise
explicitly provided in the applicable Award agreement. The term "Cause" shall
mean (i) habitual intoxication, (ii) illegal drug use or addiction, (iii)
conviction of a felony (or plea of guilty or nolo contendere), (iv) material
failure or inability to perform one’s agreements, duties or obligations as an
employee, director or consultant, other than from illness or injury, and (v)
willful misconduct or negligence in the performance of one’s agreements, duties
or obligations as an employee, director or consultant. The term
"Change-in-Control" shall mean: (i) any sale, lease, exchange or other transfer
(in one transaction or series of transactions)
 
-12-

--------------------------------------------------------------------------------


 
of all or substantially all of the assets of the Company; (ii) individuals who,
as of the date hereof, constitute the entire Board of Directors of the Company
(the "Incumbent Directors") cease for any reason to constitute at least a
majority of the Board of Directors, provided that any individual becoming a
director subsequent to the date hereof whose election or nomination for election
was approved by a vote of at least a majority of the then Incumbent Directors
shall be, for the purposes of this provision, considered as though such
individual were an Incumbent Director; (iii) any consolidation or merger of the
Company with any other entity (including, without limitation, a triangular
merger) where the stockholders of the Company immediately prior to the
consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own, directly or indirectly, shares representing fifty
percent (50%) of the combined voting power of all of the outstanding securities
of the entity issuing cash or securities in the consolidation or merger (or its
ultimate parent corporation, if any); (iv) a person, including a "person" as
defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act"), other than the Company or an employee benefit plan
sponsored by the Company, becomes the beneficial owner (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing forty percent (40%) or more of the total voting power represented
by the Company’s then outstanding voting securities, except for a person who was
a beneficial owner of forty percent (40%) or more of the total voting power of
the Company’s outstanding voting securities on April 29, 1999; or (v) the Board
of Directors of the Company, by a vote of a majority of all the Directors,
adopts a resolution to the effect that a "Change-in-Control" has occurred for
purposes of this Agreement. The term "Good Reason" shall mean that (i) the
Participant’s compensation has been materially reduced, (ii) the Participant’s
position, duties or responsibilities have been materially changed, (iii) the
Participant, if an employee of the Company, has been required to move his or her
principal residence because his primary place of employment is moved to a
location greater than thirty (30) miles away from its then current location,
(iv) the Company has not paid to the Participant when due any salary, bonus or
other material benefit due to him or her, or (v) there exists a breach by the
Company of any material term or provision of any employment agreement between it
and the Participant, provided, however, that, in any such event, the Participant
shall notify the Company of such event and give it fifteen (15) days to remedy
the situation before terminating his or her employment.




SECTION 12. No Special Employment Rights.


Nothing contained in the Plan or in any Plan Benefit documentation shall confer
upon any Participant receiving a grant of any Plan Benefit any right with
respect to the continuation of his or her employment by the Company (or any
Related Corporation) or interfere in any way with the right of the Company (or
any Related Corporation), subject to the terms of any separate employment
agreement to the contrary, at any time to terminate such employment or to
increase or decrease the compensation of the Participant from the rate in
existence at the time of the grant of any Plan Benefit. Whether an authorized
leave of absence, or absence in military or government service, shall constitute
termination of employment shall be determined by the Board of Directors.


-13-

--------------------------------------------------------------------------------




SECTION 13. Amendment of the Plan.


The Board of Directors may at any time and from time to time modify or amend the
Plan in any respect. The termination or any modification or amendment of the
Plan shall not, without the consent of a recipient of any Plan Benefit, affect
his or her rights under any Plan Benefit previously granted. With the consent of
the affected Participant, the Board of Directors may amend outstanding
agreements relating to any Plan Benefit, in a manner not inconsistent with the
Plan. The Board of Directors hereby reserves the right to amend or modify the
terms and provisions of the Plan and of any outstanding Options to the extent
necessary to qualify any or all Options under the Plan for such favorable
federal income tax treatment (including deferral of taxation upon exercise) as
may be afforded incentive stock options under Section 422 of the Code, provided,
however, that the consent of an optionee is required if such amendment or
modification would cause unfavorable income tax treatment for such optionee.




SECTION 14. Withholding.


The Company's obligation to deliver shares of stock upon the exercise of any
Option or the granting of an Award or to make payment upon any exercise of any
SAR or making of a Purchase shall be subject to the satisfaction by the
Participant of all applicable federal, state and local income and employment tax
withholding requirements.




SECTION 15. Effective Date and Duration of the Plan.


15.1 Effective Date. This Plan, which amends and restates the 2001 Stock Option
and Incentive Plan approved by the Board of Directors on November 28, 2001,
became effective on November 28, 2001. Subject to the limitations set forth in
Section 5, Options may be granted under the Plan at any time on or after the
effective date and before the date fixed herein for termination of the Plan.


15.2 Duration. Unless sooner terminated in accordance with Section l1 hereof,
the Plan shall terminate upon the earlier of (i) November 28, 2011 or (ii) the
date on which all shares available for issuance under the Plan shall have been
issued pursuant to any Awards or Purchases or the exercise or cancellation of
Options and SARs granted hereunder. If the date of termination is determined
under (i) above, then Plan Benefits outstanding on such date shall continue to
have force and effect in accordance with the provisions of the instruments
evidencing such Plan Benefits.




SECTION 16. Governing Law.


The Plan and all actions taken thereunder shall be governed by the laws of the
State of Connecticut.



-14-

--------------------------------------------------------------------------------

